

117 HR 2039 IH: Protecting Investors’ Personally Identifiable Information Act
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2039IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Mr. Loudermilk (for himself, Mr. Huizenga, Mr. Hill, Mr. Davidson, and Mr. Budd) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo prohibit the Securities and Exchange Commission from requiring that personally identifiable information be collected under consolidated audit trail reporting requirements, and for other purposes.1.Short titleThis Act may be cited as the Protecting Investors’ Personally Identifiable Information Act. 2.Personally identifiable information excluded from consolidated audit trail reporting requirements(a)In generalExcept as provided in subsection (b), the Securities and Exchange Commission may not require a national securities exchange, a national securities association, or a member of such an exchange or association to provide personally identifiable information with respect to a market participant to meet the requirements relating to an order or a reportable event under section 242.613(c)(7) of title 17, Code of Federal Regulations (or successor regulations). (b)ExceptionThe Securities and Exchange Commission may only require a national securities exchange, a national securities association, or a member of such an exchange or association to provide personally identifiable information with respect to a market participant if the Commission makes a request for such information.(c)Request for extensionAt the request of the Securities and Exchange Commission under subsection (b), a national securities exchange, a national securities association, or a member of such an exchange or association shall provide the personally identifiable information subject to such request not later than 24 hours after receiving such request, unless, at the request of such national securities exchange, a national securities association, or a member of such an exchange or association, the Securities and Exchange Commission provides a reasonable extension.(d)Destruction of personally identifiable informationIn the case of personally identifiable information provided to the Securities and Exchange Commission under subsection (b), the Securities and Exchange Commission shall destroy such information not later than 1 day after the investigation or other matter for which such information was required is concluded. (e)Definition of personally identifiable informationIn this section, the term personally identifiable information—(1)means information that can be used to distinguish or trace an individual’s identity, either alone or when combined with other personal or identifying information that is linked or linkable to a specific individual, including an individual’s name, address, date or year of birth, Social Security number, telephone number, and email address; and(2)does not include a CAT-Order-ID or CAT-Reporter-ID, as such terms are defined in section 242.613(j) of title 17, Code of Federal Regulations (or successor regulations). 